       Case 2:19-cv-12046-GGG-KWR Document 41 Filed 10/27/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    MARCUS SANDERS                                                     CIVIL ACTION 19-12046

    VERSUS

    MARQUETTE TRANSPORTATION                                                   SECTION: “T”(4)
    COMPANY GULF INLAND, L.L.C.



                                              ORDER

         Before the Court is a Motion In Limine To Exclude The Proffered Testimony Of Plaintiff’s

Expert Economist1 filed by Marquette Transportation Company Gulf-Inland, LLC (“Defendant”).

Plaintiff has filed an opposition.2 For the following reasons, the Motion In Limine To Exclude The

Proffered Testimony Of Plaintiff’s Expert Economist3 is DENIED.

         This matter arises out of an injury sustained by Plaintiff on March 27, 2018, while working

as a deckhand trainee for Defendant aboard the M/V ST CHRISTOPHER. Plaintiff alleges he fell

while departing the vessel as he descended an external staircase that led from the vessel’s second

deck to the bottom deck. Plaintiff contends he slipped when he was about halfway down the

staircase, which caused him to slide down the remainder of the stairs and sustain injuries to his

back and right shoulder. Plaintiff has retained economist Kenneth McCoin to provide opinions as

to Plaintiff’s past and future economic losses.

         Defendant has moved to exclude McCoin’s testimony contending that McCoin’s

calculations are speculative and unreliable. Defendant claims McCoin’s calculations are based on

the unsupported assumptions that: (1) Plaintiff’s wages would increase by 0.8% annually


1
  R. Doc. 14.
2
  R. Doc. 15.
3
  R. Doc. 14.


                                                  1
      Case 2:19-cv-12046-GGG-KWR Document 41 Filed 10/27/20 Page 2 of 3




throughout his worklife expectancy, (2) that Plaintiff’s fringe benefits equal 17.5% of his wages,

and (3) that Plaintiff has and/or will sustain economic losses as a result of his lessened ability to

contribute to household services. Plaintiff, however, asserts that McCoin’s opinions are grounded

in commonly accepted methodology, sufficient facts and data, and reasonable assumptions.

        Federal Rule of Evidence 702 provides: “A witness who is qualified as an expert by

knowledge, skill, experience, training, or education, may testify in the form of opinion or otherwise

if: (a) the expert's scientific, technical, or other specialized knowledge will assist the trier of fact

to understand the evidence or to determine a fact in issue; (b) the testimony is based on sufficient

facts or data; (c) the testimony is the product of reliable principles and methods; and (d) the expert

has reliably applied the principles and methods to the facts of the case.”4 When expert testimony

is challenged under Rule 702 and Daubert, the burden of proof rests with the party seeking to

present the testimony.5

        In Daubert, the Supreme Court established a two-part test for judges to perform in

determining the admissibility of expert testimony.6 First, the court must determine whether the

expert's testimony reflects scientific knowledge, is derived by the scientific method, and is

supported by appropriate validation.7 Second, the court must determine whether the testimony will

assist the trier of fact to understand the evidence.8 “A district court should refuse to allow an expert

witness to testify if it finds that the witness is not qualified to testify in a particular field or on a

given subject.”9 However, “Rule 702 does not mandate that an expert be highly qualified in order




4
  Fed. R. Evid. 702; see Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 588, 113 S.Ct. 2786, 125 L.Ed.2d 469
(1993); United States v. Hitt, 473 F.3d 146, 148 (5th Cir.2006).
5
  Moore v. Ashland Chemical, Inc., 151 F.3d 269, 276 (5th Cir.1998).
6
  Daubert, 509 U.S. at 588; Hitt, 473 F.3d at 148.
7
  Daubert, 509 U.S. at 590.
8
  Daubert, 509 U.S. at 591.
9
  Huss v. Gayden, 571 F.3d 442, 452 (5th Cir. 2009) (quoting Wilson v. Woods, 163 F.3d 935, 937 (5th Cir. 1999)).


                                                        2
       Case 2:19-cv-12046-GGG-KWR Document 41 Filed 10/27/20 Page 3 of 3




to testify about a given issue.”10 “Differences in expertise bear chiefly on the weight to be assigned

to the testimony by the trier of fact, not its admissibility.”11

            Kenneth McCoin has extensive experience in the fields of economics and finance and holds

a PhD in economics. McCoin served as a professor in economics at multiple universities for 36

years and has a reputation of long history of presenting a credible economic analysis of wage loss.

Defendant’s contention that McCoin’s testimony is based on unsupported assumptions raises

objections that go to the weight of McCoin’s testimony rather than to its admissibility. As such,

the Court finds that Defendant's vehicle to address these issues is on cross-examination of McCoin

at trial.

            Accordingly, IT IS ORDERED that the Motion In Limine To Exclude The Proffered

Testimony Of Plaintiff’s Expert Economist12 is DENIED.

                   New Orleans, Louisiana, on this 27th day of October, 2020.




                                                                 GREG GERARD GUIDRY
                                                               UNITED STATES DISTRICT JUDGE




10
   Huss, 571 F.3d at 452.
11
   Huss, 571 F.3d at 452.; see also Daubert, 509 U.S. at 596 (“Vigorous cross-examination, presentation of contrary
evidence, and careful instruction on the burden of proof are the traditional and appropriate means of attacking shaky
but admissible evidence.”).
12
   R. Doc. 14.


                                                         3
